Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 1/5/2021 is acknowledged. Claims 1-17 are amended. 
Claims 1-17 are pending and have been examined, of which claims 1, 9 and 17 are independent.

Claim Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

Claim rejections under 35 USC 112(b) for claims 8 and 16 have been withdrawn. 

Claim Rejections/Objections Maintained and 
New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed. The prior arts on record are maintained, the mapping is updated based on . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 36.321 V14.2.1 (2017-03) (referred as Rel-14 hereinafter) in view of ZTE (R2-1804510: discussion on remaining issues of carrier selection/reselection) 

 Regarding claim 1, Rel-14 teaches a method performed by a wireless device operating in a wireless communication system (section 5.14: sidelink grants selected by MAC entity for sidelink communication using pool of resources; page 9, last definition: sidelink is UE to UE interface for sidelink communication, thus the sidelink grant selection is considered to be performed by UE; further on page 54, the PDCCH for receiving sidelink grant, and UE to implement sidelink resource reselection, are considered as the procedure in section 5.14 being performed by UE), the method comprising: 
detecting that data is available in a sidelink traffic channel (STCH) (page 54, line 45-65: data is available in STCH);
identifying a carrier associated with the STCH (page 54, line 45-65: MAC entity selects to create a configured sidelink grant corresponding to multiple MAC PDUs); and 
performing a transmission carrier selection procedure (page 54, line 20: sidelink grants are selected as follows for V2X sidelink communication; further, page 53, line 14: that in order to transmit on the SL-SCH, the MAC entity must have at least one sidelink grant) based on that a transmission of the data is not possible using the carrier associated with the STCH (page 54, lines 61 onwards and note: if the configured sidelink grant cannot accommodate RLC SDU, it is for UE implementation to perform sidelink resource selection). 

Rel-14 teaches process of the sidelink grant selection for sidelink communication as described in section 5.14, including selecting to create the grant for MAC-PDU and triggering process based on data being available and configured sidelink grant not being able to accommodate RLC-SDU. The reference teaches the transmission using pool of resources and frequency and time resource selection, but does not specify the frequency resource as carrier. 

Furthermore, ZTE teaches performing a transmission carrier selection procedure (section 2.4: carrier reselection is triggered) based on that a transmission of the data is not possible using the carrier associated with the STCH (section 2.4: UE checks if there is any available carrier within the carrier set can be used for new service, and if not, additional carriers should be chosen to transmit new service, by carrier reselection trigger and carrier set change; further, the carriers used for transmission of original and duplicated packets should be different, so carrier reselection is triggered to add new carriers for duplicated data . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink grant selection as taught by Rel-14 with carrier reselection for new service for V2X transmission as taught by ZTE for the benefit of establishing necessary trigger condition for carrier reselection as taught by ZTE in section 2.4.

 Regarding claim 2, Rel-14 further teaches wherein the method is performed by a media access control (MAC) entity of the wireless device (the MAC entity performs the sidelink grant selection for V2X sidelink communication as described on page 54). 

 Regarding claim 3, Rel-14 further teaches wherein the MAC entity of the wireless device is configured by an upper layer of the wireless device to transmit using pools of resources based on sensing (the MAC entity is configured by upper layers to transmit based on sensing using pool of resources, page 54, lines 45-50). 

Furthermore, ZTE teaches the wireless device to transmit using pools of resources in the carrier (section 2.1: UE determines if the carrier should be used for transmission for V2X message of specific PPPP based on the CBR threshold in . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink grant selection as taught by Rel-14 with carrier reselection for new service on V2X transmission as taught by ZTE for the benefit of establishing necessary trigger condition for carrier reselection as taught by ZTE in section 2.4.

 Regarding claim 4, Rel-14 further teaches wherein the upper layer of the wireless device is a radio resource control (RRC) layer of the wireless device (RRC is in control of configuration of MAC, section 4.2; two MAC entities are configured in the UE, where each MAC entity is configured by RRC, section 4.2.1 -page 12). 

 Regarding claim 5, Rel-14 fails to teach, but ZTE further teaches wherein the data available in the STCH is not associated with a carrier that is currently selected by the wireless device (section 2.4: the carriers used for transmission of original and duplicated packets should be different, so carrier reselection is triggered to add new carriers for duplicated data transmission; the duplicate data has to be transmitted on different carrier, thus the duplicate data is not associated with the carrier that is used for original data). Therefore, it would have been obvious to one of 

 Regarding claim 6, Rel-14 further teaches wherein an association between the STCH and the carrier is configured by a pre-configuration (section 5.14.1.1, page 53 lines 45-65: MAC entity is configured by upper layers to transmit using multiple pools of resources, select pool of resource whose associated priority list includes highest priority of sidelink logical channel in the MAC PDU to be transmitted; sidelink mapping by MAC entity as shown in section 4.5.3.3). 

 Regarding claim 7, Rel-14 fails to teach, but ZTE further teaches wherein the STCH is allowed to be transmitted in the carrier based on at least one of a channel busy ratio (CBR) or a proximity-based services (ProSe) per-packet priority (PPPP) of the STCH (UE determines if the carrier should be used for transmission of V2X message of a specific PPPP based on the CBR threshold in the carrier selection procedure, section 2.1, para 1; section 2.5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink grant selection as taught by Rel-14 with carrier reselection for new service on V2X transmission as taught by ZTE for the benefit of establishing necessary trigger condition for carrier reselection as taught by ZTE in section 2.4.

 Regarding claim 8, Rel-14 further teaches transmitting the STCH in the carrier, after the transmission carrier selection procedure (section 5.14.1.1 describes the process of selecting grant and resources for MAC-PDU transmission on sidelink; page 55 describes to use the randomly selected resource to select periodic resource for transmission opportunity of SCI and SL-SCH corresponding to number of transmission opportunities of MAC-PDUs and use the selected sidelink grant to determine set of subframes in which SL-SCH occur; further, in sidelink mapping shown in 4.5.3.3., the STCH is transported on SL-SCH). 

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 36.321 V14.2.1 (2017-03) (referred as Rel-14 hereinafter) in view of ZTE (R2-1804510: discussion on remaining issues of carrier selection/reselection) in further view of Wang et al. (US 2020/0045719)

 Regarding claim 9, Rel-14 teaches a wireless device configured to operate in a wireless communication system (section 5.14: sidelink grants selected by MAC entity for sidelink communication using pool of resources; page 9, last definition: sidelink is UE to UE interface for sidelink communication, thus the sidelink grant selection is considered to be performed by UE; further on page 54, the PDCCH for receiving sidelink grant, and UE to implement sidelink resource reselection, are considered as the procedure in section 5.14 being performed by UE), to perform operations comprising:  
detecting that data is available in a sidelink traffic channel (STCH) (page 54, line 45-65: data is available in STCH);
identifying a carrier associated with the STCH (page 54, line 45-65: MAC entity selects to create a configured sidelink grant corresponding to multiple MAC PDUs); and 
performing a transmission carrier selection procedure (page 54, line 20: sidelink grants are selected as follows for V2X sidelink communication; further, page 53, line 14: that in order to transmit on the SL-SCH, the MAC entity must have at least one sidelink grant) based on that a transmission of the data is not possible using the carrier associated with the STCH (page 54, lines 61 onwards and note: if the configured sidelink grant cannot accommodate RLC SDU, it is for UE implementation to perform sidelink resource selection).  

Rel-14 teaches process of the sidelink grant selection for sidelink communication as described in section 5.14, including selecting to create the grant for MAC-PDU and triggering process based on data being available and configured sidelink grant not being able to accommodate RLC-SDU. The reference teaches the transmission using pool of resources and frequency and time resource selection, but does not specify the frequency resource as carrier. Further, the reference teaches MAC-entity and upper layer of UE in section 4.2, but does not teach the structural elements of UE. 

 performing a transmission carrier selection procedure (section 2.4: carrier reselection is triggered) based on that a transmission of the data is not possible using the carrier associated with the STCH (section 2.4: UE checks if there is any available carrier within the carrier set can be used for new service, and if not, additional carriers should be chosen to transmit new service, by carrier reselection trigger and carrier set change; further, the carriers used for transmission of original and duplicated packets should be different, so carrier reselection is triggered to add new carriers for duplicated data transmission; in first scenario, the carrier set is the carriers that are associated with the service, and the new service cannot use them, the reselection is performed; in the second scenario, the duplicate data is available, which cannot be transmitted on the same carrier as the original data transmission, thus the carrier reselection is triggered). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink grant selection as taught by Rel-14 with carrier reselection for new service for V2X transmission as taught by ZTE for the benefit of establishing necessary trigger condition for carrier reselection as taught by ZTE in section 2.4.

Further, Wang teaches the wireless device (user equipment, abstract, para 3-5) comprising: a transceiver (UE includes transmitter to transmit at least one packet on the at least one resource which is selected by resource selector, abstract); at least one memory (storage medium, Para 5); and at least one processor operably connectable to the at least one memory and storing instructions that, when executed by the at least one processor, perform operations (embodiment implemented as combination of integrated circuit, computer program and storage medium, Para 5; disclosure realized by software in cooperation with hardware including processor, Para 226). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink grant selection as taught by Rel-14 and ZTE with UE configured for sidelink communication as taught by Wang for the benefit of selecting resources of multiple carrier in efficient way as taught by Wang in Para 20.

 Regarding claim 17, Rel-14 teaches an apparatus (section 5.14: sidelink grants selected by MAC entity for sidelink communication using pool of resources; page 9, last definition: sidelink is UE to UE interface for sidelink communication, thus the sidelink grant selection is considered to be performed by UE; further on page 54, the PDCCH for receiving sidelink grant, and UE to implement sidelink resource reselection, are considered as the procedure in section 5.14 being performed by UE), perform operations comprising: 
detecting that data is available in a sidelink traffic channel (STCH) (page 54, line 45-65: data is available in STCH);
identifying a carrier associated with the STCH (page 54, line 45-65: MAC entity selects to create a configured sidelink grant corresponding to multiple MAC PDUs); and 
performing a transmission carrier selection procedure (page 54, line 20: sidelink grants are selected as follows for V2X sidelink communication; further, page based on that a transmission of the data is not possible using the carrier associated with the STCH (page 54, lines 61 onwards and note: if the configured sidelink grant cannot accommodate RLC SDU, it is for UE implementation to perform sidelink resource selection). 

Rel-14 teaches process of the sidelink grant selection for sidelink communication as described in section 5.14, including selecting to create the grant for MAC-PDU and triggering process based on data being available and configured sidelink grant not being able to accommodate RLC-SDU. The reference teaches the transmission using pool of resources and frequency and time resource selection, but does not specify the frequency resource as carrier. Further, the reference teaches MAC-entity and upper layer of UE in section 4.2, but does not teach the structural elements of UE. 

Furthermore, ZTE teaches performing a transmission carrier selection procedure (section 2.4: carrier reselection is triggered) based on that a transmission of the data is not possible using the carrier associated with the STCH (section 2.4: UE checks if there is any available carrier within the carrier set can be used for new service, and if not, additional carriers should be chosen to transmit new service, by carrier reselection trigger and carrier set change; further, the carriers used for transmission of original and duplicated packets should be different, so carrier reselection is triggered to add new carriers for duplicated data . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink grant selection as taught by Rel-14 with carrier reselection for new service for V2X transmission as taught by ZTE for the benefit of establishing necessary trigger condition for carrier reselection as taught by ZTE in section 2.4.

Further, Wang teaches an apparatus (user equipment, abstract, para 3-5) comprising: at least one memory (storage medium, Para 5); and at least one processor operably connectable to the at least one memory and storing instructions that, when executed by the at least one processor, perform operations (embodiment implemented as combination of integrated circuit, computer program and storage medium, Para 5; disclosure realized by software in cooperation with hardware including processor, Para 226). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink grant selection as taught by Rel-14 and ZTE with UE configured for sidelink communication as taught by Wang for the benefit of selecting resources of multiple carrier in efficient way as taught by Wang in Para 20.

 Regarding claim 10, Rel-14 further teaches wherein the operations are performed by a media access control (MAC) entity of the wireless device (the MAC entity performs the sidelink grant selection for V2X sidelink communication as described on page 54). 

 Regarding claim 11, Rel-14 further teaches wherein the MAC entity of the wireless device is configured by an upper layer of the wireless device to transmit using pools of resources based on sensing (the MAC entity is configured by upper layers to transmit based on sensing using pool of resources, page 54, lines 45-50). 

Furthermore, the wireless device to transmit using pools of resources in the carrier (section 2.1: UE determines if the carrier should be used for transmission for V2X message of specific PPPP based on the CBR threshold in carrier selection procedure, i.e. only frequencies which have CBR value lower than CBR threshold associated with the PPP could be selected as candidate frequency for transmission; here, the CBR value, PPPP and frequencies are different resources in the carrier to be used for transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink grant selection as taught by Rel-14 with carrier reselection for new service on V2X transmission as taught by ZTE for the benefit of establishing necessary trigger condition for carrier reselection as taught by ZTE in section 2.4.

 Regarding claim 12, Rel-14 further teaches wherein the upper layer of the wireless device is a radio resource control (RRC) layer of the wireless device (RRC is in control of configuration of MAC, section 4.2; two MAC entities are configured in the UE, where each MAC entity is configured by RRC, section 4.2.1 -page 12). 

 Regarding claim 13, Rel-14 fails to teach, but ZTE further teaches wherein the data available in the STCH is not associated with a carrier that is currently selected by the wireless device (section 2.4: the carriers used for transmission of original and duplicated packets should be different, so carrier reselection is triggered to add new carriers for duplicated data transmission; the duplicate data has to be transmitted on different carrier, thus the duplicate data is not associated with the carrier that is used for original data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink grant selection as taught by Rel-14 with carrier reselection for new service on V2X transmission as taught by ZTE for the benefit of establishing necessary trigger condition for carrier reselection as taught by ZTE in section 2.4.

 Regarding claim 14, Rel-14 further teaches wherein an association between the STCH and the carrier is configured by a pre-configuration (section 5.14.1.1, page 53 lines 45-65: MAC entity is configured by upper layers to transmit using multiple pools of resources, select pool of resource whose associated priority list . 

 Regarding claim 15, Rel-14 fails to teach, but ZTE further teaches wherein the STCH is allowed to be transmitted in the carrier based on at least one of a channel busy ratio (CBR) or a proximity-based services (ProSe) per-packet priority (PPPP) of the STCH (UE determines if the carrier should be used for transmission of V2X message of a specific PPPP based on the CBR threshold in the carrier selection procedure, section 2.1, para 1; section 2.5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink grant selection as taught by Rel-14 with carrier reselection for new service on V2X transmission as taught by ZTE for the benefit of establishing necessary trigger condition for carrier reselection as taught by ZTE in section 2.4.

 Regarding claim 16, Rel-14 further teaches transmitting the STCH in the carrier, after the transmission carrier selection procedure  (section 5.14.1.1 describes the process of selecting grant and resources for MAC-PDU transmission on sidelink; page 55 describes to use the randomly selected resource to select periodic resource for transmission opportunity of SCI and SL-SCH corresponding to number of transmission opportunities of MAC-PDUs and use the selected sidelink grant to determine set of subframes in which SL-SCH occur; further, in sidelink mapping shown in 4.5.3.3., the STCH is transported on SL-SCH).  


Response to Arguments
 Applicant's arguments filed with respect to Rel-14 in view of ZTE not teaching the amended claim limitations, specifically “identifying a carrier associated with the STCH and performing transmission carrier selection procedure based on that a transmission of the data is not possible using the carrier associated with the STCH” of claims 1, 9 and 17 (page 7-8) have been fully considered but they are not persuasive. The applicant argues that Rel-14 only discloses a process of selecting sidelink grant when data is available, but there is no configured sidelink grant in page 54, lines 45-65. The examiner respectfully disagrees. The highlighted line in the annotation and the note below, further includes the scenario of “if the configured sidelink grant cannot accommodate a RLC-SDU, the UE implementation decides to perform sidelink resource reselection. Thus, Rel-14 teaches the limitations of sidelink grant being configured, the data being available in STCH, and the configured sidelink grant not being able to accommodate the RLC-SDU, in which case the UE determines to perform sidelink resource reselection. 
The ZTE reference is combined to clarify that the sidelink resource or grants are related to the carrier selection. The applicant argues that the ZTE triggers carrier reselection when no carrier is available in the service. The examiner respectfully disagrees. The annotated section include two scenarios: in first scenario, the carrier set is the carriers that are associated with the service, and the new service cannot use them, the reselection is performed; in the second scenario, the duplicate data is . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.